DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to an amendment filed on 12/15/2020.
3.        Claims 1-2, 7-9, 22, 26-39 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 and 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applicatioin#16/522,142 and US Patent No.:10,961,171 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
5.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Carolyn S. Powell (Reg. No.: 76,113) on 04/09/2021.  Ms. Powell has authorized examiner to amend Claims 1, 7, 22, 26, cancelling claims 30-31 and 34-35 to overcome associated claim deficiencies and to further amend specification during the telephone interview on 04/09/2021 as listed below: 

Amendment(s) to the Specification:
Paragraph [0056] - line 7- amend “improvement, such as the percent change presented in Table 7, is” to “improvement is”.
Paragraph [0087] - delete “[0087]  What is claimed is:”.

Amendment(s) to the Claims
In Claim 1,
Line 2- amend “support to produce” to “support in a presence of a precursor to produce”.
Line 6- amend “co-catalyst” to “co-catalyst, based on a total weight of the metathesis catalyst system,”.
Line 7- amend “the metal oxide co-catalyst comprising” to “wherein the metal oxide co-catalyst comprises”
Line 8- amend “one or more of Ce, Ni, Ga, and Al” to “Ce, Ni, or both Ce and Ni”.
Line 10- amend “produce a metathesis catalyst system” to “produce the metathesis catalyst system”.
In Claim 7
Line 2- amend “tungsten oxide” to “tungsten oxide, based on a total weight of the base catalyst”.
In Claim 22,
Line 2- amend “support to produce” to “support in a presence of a precursor to produce”.
Line 3- amend “the large pore silica support comprising” to “wherein the large pore silica support comprises”.
Line 7- amend “co-catalyst” to “co-catalyst, based on a total weight of the metathesis catalyst system,”.
Line 8- amend “the metal oxide co-catalyst comprising” to “wherein the metal oxide co-catalyst comprises”
Line 9- amend “one or more of Ce, Ni, Ga, and Al” to “Ce, Ni, or both Ce and Ni”.
Line 11- amend “produce a metathesis catalyst system” to “produce the metathesis catalyst system”.
In Claim 26,
Line 2- amend “tungsten oxide” to “tungsten oxide, based on a total weight of the base catalyst”.
Claims 30- Canceled.
Claim 31- Canceled.
Claim 34- Canceled.
Claim 35- Canceled.

                                                            Reasons for Allowance

The present claims are allowable over the closest prior art Abudawoud et al (US PGPUB No.: 2017/0001925, IDS reference submitted by applicant), Takai (EP 2151424 A1, IDS reference submitted by applicant), Vermeiren et al (US PGPUB No.:2013/0245348 A1) and RU2370314C1 (IDS reference submitted by applicant in application#16/156,616).

Abudawoud teaches a method of synthesizing a metathesis catalyst system comprising:
impregnating a metal oxide onto a large pore silica support (i.e., amorphous mesoporous silica foam) in a presence of a precursor to produce base catalyst,
calcining at a second temperature for a second time period (i.e., 550° C for five hours, paragraphs 0029,0031, 0033, 0020, 0017, 0018, 0008, 0009 and abstract), and
2/g, a pore size distribution of about 3 nm to about 40 nm, and a total pore volume of at least 0.700 cm3/g to about 2.5 cm3/g (paragraphs 0018-0019).

However, Abudawoud does not disclose or suggest calcining the base catalyst at a first temperature for a first time period,
impregnating from about 0.5 wt.% to about 2.5 wt.% of a metal oxide co-catalyst, based on a total weight of the metathesis catalyst system, onto the base catalyst to produce a doped catalyst, wherein the metal oxide co-catalyst comprises Ce, Ni or both Ce and Ni, and
calcining the doped catalyst at a third temperature for a third time period and a fourth temperature for a fourth time period to produce the metathesis catalyst system. 

Takai discloses a production of an olefin wherein a method of synthesizing a metathesis catalyst system comprising: 
soaking (i.e., impregnating) a metal oxide (i.e., tungsten oxide, paragraphs 0018-0020, 0023-0024) onto silica (paragraphs 0021-0022) in presence of a precursor (i.e., ammonium metatungstate, paragraph 0071) to produce baes catalyst,
calcining at 550° C for 6 hours (i.e., second temperature for second time period, paragraph 0072), 
soaking (i.e., impregnating) from about 0.5 wt. % to 2.5 wt. % metal oxide co-catalyst onto the base catalyst (example 1, 0027, 0029, 0032, 0033, 0035, 0038) to produce doped catalyst, wherein the metal oxide co-catalyst comprise Ga and Al, and 
calcining the doped catalyst at a fourth temperature (i.e., 300° C or above) for a fourth period (i.e., at least 10 minutes) to produce a metathesis catalyst system (abstract, paragraphs 0035, 0038-0039, 0043 and example 1).


calcining the base catalyst at a first temperature for a first time period,
 wherein the metal oxide co-catalyst comprises Ce, Ni or both Ce and Ni, and 
calcining the doped catalyst at a third temperature for a third time period, and 
wherein the metathesis catalyst system has one or more of a surface area of about 400-800 m2/g, a pore size distribution of about 3 nm to about 40 nm, and a total pore volume of at least 0.700 cm3/g to about 2.5 cm3/g as presently claimed.

Vermeiren et al discloses a production of propylene wherein a method of synthesizing a metathesis catalyst system comprising: 
impregnating a metal oxide (i.e., tungsten oxide) onto silica (paragraphs 0094, 0099, 109)  in  a presence of precursor to produce baes catalyst,
calcining at least 500° C (i.e., second temperature, paragraph 0099), 
impregnating from about 0.5 wt.% to 2.5 wt.% metal oxide co-catalyst onto the base catalyst (paragraphs 0099-103) to produce a doped catalyst, wherein the metal oxide co-catalyst comprise Ga and Al, and 
calcining the doped catalyst at a fourth temperature (i.e.,300° C or above) to produce the metathesis catalyst system (see paragraphs 0100-0103).

However, Vermeiren et al does not disclose or suggest impregnating onto a large pore silica support (i.e., amorphous silica), 
calcining the base catalyst at a first temperature for a first time period and a second time period, 
wherein the metal oxide co-catalyst comprises Ce, Ni or both Ce and Ni, and

wherein the metathesis catalyst system has one or more of a surface area of about 400-800 m2/g, a pore size distribution of about 3 nm to about 40 nm, and a total pore volume of at least 0.700 cm3/g to about 2.5 cm3/g as presently claimed.

Upon updating the searches, a new reference, namely RU2370314C1, came to the attention of the examiner. 

RU2370314C1 teaches a method of synthesizing a metathesis catalyst system as presently claimed which is impregnating a metal oxide on a support (i.e., alumina) in presence of a precursor to produce base catalyst,
 calcining the base catalyst at a second temperature for a second time period (i.e., 550° C for five hours, see example 1, paragraph 0025),
 impregnating palladium chloride (i.e., co-catalyst) onto base catalyst to produce a doped catalyst, and 
calcining the doped catalyst at a fourth temperature for a fourth time period (i.e., 500-650° C for five hours, see paragraphs 0014-0019, 0020-0021,0025, example 1).

However, RU2370314C1 does not disclose or suggest impregnating onto a large silica support (i.e., amorphous silica), 
calcining the base catalyst at a first temperature for a first time period;
impregnating from about 0.5 wt.% to about 2.5 wt.% of a metal oxide co-catalyst, based on a total weight of the metathesis catalyst system, onto the base catalyst to produce a doped catalyst, wherein the metal oxide co-catalyst comprises Ce, Ni or both Ce and Ni, and

wherein the metathesis catalyst system has one or more of a surface area of about 400-800 m2/g, a pore size distribution of about 3 nm to about 40 nm, and a total pore volume of at least 0.700 cm3/g to about 2.5 cm3/g as presently claimed.


Thus, it is clear that Abudawoud et al, Takai et al, Vermeiren et al and RU2370314C1 either alone or in combination, do not disclose or suggest the present invention.  

Further, the rejection under 35 U.S.C. 112(a) and 112(b) have been withdrawn based on the amendment filed on 12/15/2020.

Further, the rejection under 35 U.S.C. 132(a), has been withdrawn based on the amendment to specifications filed on 12/15/2020.

In light of the above, the present claims 1-2, 7-9, 22, 26-29, 32-33 and 36-39 are allowable.

Conclusion
7.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        04/14/2021